Case: 19-1989
         Case 1:15-cv-11587-DLC
                Document: 16 Page:
                                Document
                                   1   Date
                                         111Filed:
                                              Filed11/14/2019
                                                    11/14/19 Page
                                                               Entry
                                                                  1 ofID:
                                                                       1 6297448




               United States Court of Appeals
                               For the First Circuit
 No. 19-1989

  DAMARIS JUSTINIANO, as the personal representative of the Estate of Wilfredo Justiniano,
                                        Jr.

                                     Plaintiff - Appellant

                                              v.

                       STEPHEN V. WALKER; TIMOTHY P. ALBEN

                                   Defendants - Appellees


                                        MANDATE

                                Entered: November 14, 2019

        In accordance with the judgment of October 24, 2019, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Thomas Vincent DiGangi
 Edmund V. Donnelly
 Jin-Ho King
 David J. Officer
 Ilyas J. Rona
